Citation Nr: 1626488	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the reduction of the rating for posttraumatic stress disorder (PTSD) with major depressive disorder (psychiatric disability) from 70 percent to 50 percent, effective July 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The Veteran served on active duty from May 2006 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO) which reduced the rating for PTSD from 70 percent to 50 percent, effective July 1, 2012. 

The Board notes that the issue on appeal originated from a claim of increased rating for psychiatric disability and for a total disability rating based on individual unemployability (TDIU).  As this decision restores the Veteran's 70 percent rating (essentially vitiating the April 2012 rating decision on appeal), the original increased rating and TDIU (prior to March 30, 2015) claims remain unadjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1.  By a rating decision in November 2011, the AOJ proposed to reduce from 70 to 50 percent the rating for psychiatric disability.
 
2.  An April 2012 rating decision implemented the reduction of the rating for psychiatric disability from 70 to 50 percent; the overall evidence of record at that time did not show sustained improvement to the extent of demonstrating that the Veteran's psychiatric disability had improved; post-decisional evidence also confirms that the psychiatric disability did not demonstrate improvement.



CONCLUSION OF LAW

The decision to reduce the rating for psychiatric disability from 70 to 50 percent was not proper, and restoration of a 70 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Inasmuch as the benefit sought (restoration of a 70 percent rating for psychiatric disability), is being granted, there is no reason to belabor the impact of the notice and assistance requirements on the matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Veteran's initial 70 percent rating for psychiatric disability was effective December 3, 2010.  The effective date of the reduction to 50 percent was July 1, 2012.  According to 38 C.F.R. § 3.344(c), in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c).

A rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  A rating reduction must also be based on adequate examination.  Tucker v. Derwinski, 2 Vet. App. 201 (1992).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In July 2011, the Veteran filed a claim for an increased rating for his service-connected psychiatric disability.  On October 2011 VA examination, the examiner, Dr. Rook, opined that the Veteran had a personality disorder (which is not subject to VA disability compensation) that predated service and was, by itself (i.e., independent of the service-connected psychiatric disability), responsible for a significant portion of the Veteran's overall psychiatric impairment.  Dr. Rook opined that the Veteran's service-connected psychiatric disability, alone, caused only an occasional decrease in work efficiency.

On the basis of the October 2011 VA examination report, the AOJ promulgated a November 2011 rating decision proposing to reduce the Veteran's psychiatric disability rating to 50 percent and denying TDIU.  

A December 2011 letter from the Veteran's VA PTSD Residential Treatment Program care coordinator, a licensed social worker, notes that the Veteran's residential program included psychological testing that "confirmed a diagnosis of chronic, severe PTSD" (emphasis added).

A December 2011 letter from a VA clinical psychologist familiar with the Veteran's file includes a rebuttal to the conclusions drawn by Dr. Rook.  Specifically, the VA psychologist opined that if the Veteran had a personality disorder that predated service, as Dr. Rook concluded, he would have been unable to participate in Army Ranger training.  The Veteran's DD Form 214 confirms that the Veteran served in a Ranger unit.  

An October 2012 report of general information indicates that the Veteran was currently hospitalized due to multiple suicide attempts.  VA treatment records confirm the report.  

On April 2013 VA examination, Dr. Pedowitz diagnosed the Veteran with PTSD, a mood disorder secondary to PTSD, and polysubstance dependence, also secondary to PTSD; no Axis II diagnosis was provided.  The examiner opined that the Veteran had occupational and social impairment in most areas (consistent with a 70 percent rating.)  

The AOJ sought to reconcile the conflicting opinions of Drs. Rook and Pedowitz.  In August 2013, Dr. Franzoso provided an addendum opinion.  (Dr. Pedowitz was no longer available.)  Dr. Franzoso noted the Veteran's diagnostic history, in which two of six providers (to include Dr. Franzoso) provided Axis II/personality disorder diagnoses responsible for a (non-compensable) portion of the Veteran's psychiatric impairment.  On the basis of the addendum opinion, the AOJ proposed reducing the Veteran's psychiatric disability rating to 30 percent.  (While this rating was effectuated, it was later reversed by the AOJ.)  

In July 2014, the Veteran's VA psychologist submitted another letter reiterating her opinion that the Veteran's clinical record did not support a diagnosis of personality disorder, referring to the DSM-V, her professional experience treating combat Veterans (to include direct with the Veteran's former Ranger Regiment), the Veteran's clinical and military record, and interviews with the Veteran's friends and family members in support of her opinion.  

On March 2015 VA examination, Dr. Brescian provided diagnoses of PTSD, depressive disorder, personality disorder, and alcohol use disorder.  Dr. Brescian opined that the Veteran had occupational and social impairment with deficiencies in most areas, and that the personality disorder was not a significant contributor.  

In a February 2016 rating decision, the AOJ granted an increased 70 percent rating  and entitlement to TDIU, effective the date of the March 2015 examination.  

The Board notes that, in this matter, it is not alleged that the Veteran's overall psychiatric functioning improved between July 2012 and March 2015.  Notably, he attempted suicide twice in October 2012, which is consistent with the 70 percent rating previously assigned.  Rather, the initial rating reduction was premised on Dr. Rook's examination report, in which he opined that the Veteran's functional impairment was largely due to a personality disorder, which is not service-connected.  However, relevant pre- and post-reduction evidence indicates that this diagnosis is in dispute, as other qualified examiners and the Veteran's VA treatment team (who have more familiarity with the Veteran's psychiatric disability and its resulting functional impairment) either did not diagnose a personality disorder (and attributed the full range of the Veteran's psychiatric symptoms to service-connected disability) or concluded that the personality disorder was not substantially responsible for the Veteran's functional impairment.  As such, the evidence in support of reduction is, at worst, in equipoise, which cannot support a finding of sustained improvement in the Veteran's service-connected psychiatric disability so as to warrant a reduction in the assigned rating.  

In summary, the pre- and post-decisional evidence is, at worst in equipoise as to (a) whether the Veteran has a personality disorder and (b) the extent to which such disorder is responsible for a portion of his psychiatric impairment.  Consequently, sustained improvement in his service-connected psychiatric disability (exclusive of personality disorder) is not shown.  Accordingly, restoration of the 70 percent rating is warranted.


ORDER

Restoration of a 70 percent rating for the Veteran's psychiatric disability is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


